DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAVINDRANATH et al (2018/0131672 A1).
As per Claim 1, Ravindranath teaches a method for organizing a virtual meeting over Voice over Internet Protocol (VoIP) (Page 2, Paragraph [0019]; Page 3, Paragraphs [0025] and [0026]), comprising: receiving, by a network manager from a VoIP server, identification information of the virtual meeting and information of a plurality of client devices participating in the virtual meeting (Figure 1a – References 102, 104, 106 and 110; Page 2, Paragraph [0023]; Page 3, Paragraphs [0026] – [0028]).
(Note: In paragraph [0021], Ravindranath describes a method for enabling media optimization for a media service [i.e. virtual meeting – Web Real-Time Communication: WebRTC] using a relay service. In paragraph [0023], Ravindranath describes endpoints [e.g. VoIP phones, conference servers, computers, etc.] and data [i.e. voice, audio, audio-visual or any other suitable appropriately formatted data or information]. In paragraph [0026], Ravindranath describes a conference controller/conference server establishing a conference call in a cloud conference [i.e. virtual meeting])
(Note: In paragraph [0026], Ravindranath also describes a conference server supporting a virtual meeting having a large number of endpoints joining in globally. In this case, the conference controller will dynamically decide, based on the corresponding resource load, that the conference controller may not be able to handle the resource load and groups participants joining in from a same location to use a single relay server)
(Note: In paragraph [0027], Ravindranath indicates that the conference server and conference controller may be combined or be distinct elements. Ravindranath also indicates that conference server data storage stores all data associated with the conference call, media data and data associated with other modules. In paragraph [0028], Ravindranath describes sending invitations to conference endpoint [e.g. WebEx meeting request] and informs invitees of the conference identifier and/or conference passcode) 
Ravindranath also teaches associating, by the network manager, each client device of the plurality of client devices to a network device in a set of network devices based on the identification information of the virtual meeting and capabilities of the set of network devices (Figure 1b – References 104, 106 and 110; Page 3, Paragraphs [0026] – [0028]).
(Note: In paragraph [0021], Applicant’s Specification indicates that capabilities of network devices may include client handling capacity and processing load. In paragraph [0026], Ravindranath describes dynamically decide, based on the corresponding resource load, that the conference controller may not be able to handle the resource load and groups participants joining in from a same location to use a single relay server [i.e. associating, by the network manager, each client device of the plurality of client devices to a network device in a set of network devices based on the identification information of the virtual meeting and capabilities of the set of network devices])
Ravindranath further teaches creating, by the network manager, a proxy agent in each network device in the set, wherein the proxy agent is configured to receive, from the VoIP server, VoIP streaming data of the virtual meeting (Figure 1b – References 104 and 106; Page 3, Paragraphs [0025] and [0028]; Page 4, Paragraph [0035]); and configuring, by the network manager, the proxy agent to replicate and transmit the VoIP streaming data to the plurality of client devices (Figure 5c; Page 7, Paragraph [0051]). 
(Note: In paragraphs [0025] and [0028], Ravindranath describes the use of TURN servers [i.e. proxy agents] directed by a conference controller [i.e. network manager]. In paragraph [0035], Ravindranath describes the allocation of a TURN server to endpoints so that participants joining in from a same location can be connect to the conference using a single server. In paragraph [0051], Ravindranath describes the transmission of a streaming data from the conference server/controller to the TURN server. The TURN server generates a copy of the streaming media and transmitts the copied streaming media to the subscribing group endpoints mapped to the TURN server) 
As per Claims 3, 10 and 17, Ravindranath teaches sending, by the network manager to the VoIP server, information indicative of the associations between the plurality of client devices and the network devices as described in Claim 1. (Note: In paragraph [0027], Ravindranath indicates that the conference server data storage stores all of the data associated with the conference call [i.e. associations between the plurality of client devices and the network devices])
As per Claim 4, 11 and 18, Ravindranath teaches wherein, creating the proxy agent includes associating the proxy agent with the virtual meeting based on the identification information of the virtual meeting as described in Claim 1.  
As per Claims 7 and 14, Ravindranath teaches wherein the set of network devices is part of a network device cluster as described in Claim 1. (Note: As shown in Figures 1b and 5c, there are a plurality of endpoints connected to a TURN server. As described in Claim 1, endpoints around the globe may connect to the conference using TURN servers. This network of TURN servers through which endpoints connect to alleviate network load on the conference server is being considered as the recited network device cluster)
As per Claim 8, Ravindranath teaches a method as described in Claim 1. Ravindranath also teaches a network manager comprising: a processor (Figure 4 – Reference 400; Page 4, Paragraph [0033]); and a memory coupled to the processor Figure 4 – Reference 401; Page 4, Paragraph [0033]), the memory storing instructions (Page 9, Paragraph [0077]).
As per Claim 15, Ravindranath teaches a method as described in Claim 1. Ravindranath also teaches a non-transitory computer-readable medium comprising computer-readable instructions (Page 9, Paragraph [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RAVINDRANATH et al (2018/0131672 A1) in view of Colbert (2013/0108034 A1), and further in view of Feng (2015/0237306 A1).
As per Claims 2, 9 and 16, Ravindranath teaches the method, system and non-transitory computer-readable medium of Claims 1, 8 and 15; but does not teach wherein the associating comprises: selecting the set of network devices based on a total number of the plurality of client devices and a maximum number of client devices that can connect to each of the set of network devices. However, Colbert teaches selecting the set of network devices based on a total number of the plurality of client devices and a maximum number of client devices that can connect to each of the set of network devices (Page 3, Paragraph [0036]; Page 5, Paragraph [0056]).
(Note: In paragraph [0036], Colbert describes a private branch exchange having a conference server capability for a maximum number of participants [e.g. 3 to 7 participants with 7 being the maximum]. In paragraph [0056], Colbert describes adding participants until the maximum number of participants has been reached; and at the point the conference server automatically adds an additional conference server [i.e. network device]. Assuming that the maximum number of participants for a network device is 7 then an additional server is added once the max participant is exceeded) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath with the method, system and non-transitory computer-readable medium taught by Colbert to improve the quality of the conference participant’s connectivity [reducing buffering and/or dropped packets] due to excessive bandwidth consumption due to an greater number of participants than can be reasonably supported by the current conference configuration.
The combination of Ravindranath and Colbert does not teach mapping a Media Access Control (MAC) address of each of the plurality of the client devices to an IP address of the network device associated with the client device. However, Feng teaches mapping a Media Access Control (MAC) address of each of the plurality of the client devices to an IP address of the network device associated with the client device (Table 1: Page 4, Paragraph [0057]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath and Colbert with the method, system and non-transitory computer-readable medium as taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.
As per Claims 5, 12 and 19, the combination of Ravindranath, Colbert and Feng teach updating in real time, by the network manager, the information of the plurality of client devices participating in the virtual meeting. (Note: In paragraph [0057], Feng indicates that if the IP address of the terminal changes a registration message is sent to the terminal management platform and the mapping shown in Table 1 changes in real-time. In paragraph [0045], Ravindranath describes the mapping process continuing for endpoints that join or leave the media session)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath and Colbert with the method, system and non-transitory computer-readable medium taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.
As per Claims 6, 13 and 20, the combination of Ravindranath, Colbert and Feng teach terminating, by the network manager, the proxy agent in each network device in the set, in response to receiving, from the VoIP server, an indication that the virtual meeting has ended. (Note: It would be obvious to release/terminate previously utilized proxy agents when the conference is over as the need they were filling is no longer necessary)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath and Colbert with the method, system and non-transitory computer-readable medium taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al (8,161,159 B1), Barkley et al (2008/0095079 A1), Laursen et al (2003/0002481 A1), SU et al (2014/0281707 A1), Thornburgh et al (2015/0381680 A1), Straub et al (2020/0059497 A1), Swanson et al (8,982,173 B1), Brown (2006/0179110 A1) and BUZDUGAN (2013/0108033 A1). Each of these references describes systems and methods to implement virtual meetings/conference calling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652